Title: To Thomas Jefferson from Cherokee Nation, 25 November 1808
From: Cherokee Nation
To: Jefferson, Thomas


                  
                     Friend & Father 
                     
                     Highwassee Garrison 25th. November 1808.
                  
                  Now our Brothers are on the road to the Federal City to see our beloved Father the President, & our Oldest Brothers.—
                  Our Towns have appointed three head Men to visit You—The Flute is leader & the Seed & Skiuka follow him.—Those Men are honest good Men we hope you will see & notice them for what they say you may depend on—
                  At our last meeting we had a great deal of bad talks from our worthless brethren, they wanted cast off the Black Fox. The Glass & Toluntuskee, & Mr. Chisholm shall never speak again they say—We look upon our bad brothers as boyes. We never have done any thing to deseve being turned out & untill we do, we never will agree to it.
                  The Black Fox has had his place 7 years, we love him, he never shall leave his place, & we hope you will stand by him. We hope our Brother Colo. Meigs will always Stand close to the Black Fox. We love him & the Black Fox.
                  Toluntuskee now Speaks to his Father & oldest Brothers—At our meetings I have tried to make our people sensible of our own good, but they would not listen—I & my party are determined to cross the river towards the Sun Set—Our bad brothers may dispute but with me 12 Towns go—The Ridge hopes you will give half of Doubleheads reserve & when he asks we hope you will give him Strong loud talk—
                  The Glass now speaks to his Father & oldest Brothers—We send this talk to you & hope you will hear it & attend as if we now held your hands in ours—.
                  We do not wish the Chiefs to hear this letter read—Our hearts are true to the U. States
                  
                     The Turtle at Home 
                     
                     Toluntuskee 
                     
                     The Glass 
                     
                     James Carey Interpreter
                  
               